Dismissed and Opinion Filed December 4, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01642-CV

                            IN RE REGINALD NOBLE, Relator

                Original Proceeding from the Criminal District Court No. 4
                                  Dallas County, Texas
                           Trial Court Cause No. F00-50025-K

                            MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Myers
                                   Opinion by Justice Myers
       In his petition for writ of habeas corpus, relator seeks relief from his conviction for

aggravated sexual assault of a child based on newly discovered evidence. The facts and issues

are known to the parties, so we need not recite them herein. Although relator brings his petition

under Texas Rule of Appellate Procedure 52, the substance of his claim is a collateral attack on

his conviction. This Court has no original habeas corpus jurisdiction in criminal cases. See TEX.

CODE CRIM. P. ANN. arts. 11.05, 11.07 (West 2005); TEX. GOV’T CODE ANN. § 22.221(d) (West

2004). We dismiss the petition for writ of habeas corpus.




                                                  /Lana Myers/
                                                  LANA MYERS
                                                  JUSTICE


131642F.P05